 
 
I 
108th CONGRESS
2d Session
H. R. 3753 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2004 
Mr. Hoeffel (for himself, Mr. Brady of Pennsylvania, Mr. Fattah, Mr. Greenwood, and Mr. Holden) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the restoration of the Benjamin Franklin National Memorial, and for other purposes. 
 
 
1.Restoration and improvement of Benjamin Franklin national memorial 
(a)Authorization of activities; cooperative agreementThe Secretary of the Interior, through the National Park Service, shall rehabilitate and make improvements to the Benjamin Franklin National Memorial, including the Memorial Hall and the Franklin statue, located in The Franklin Institute Science Museum in Philadelphia, Pennsylvania. The Secretary may enter into a cooperative agreement with The Franklin Institute to carry out the activities under this section. 
(b)ActivitiesActivities under subsection (a) shall include the following: 
(1)Repair and restoration of the dome of the Memorial Hall. 
(2)Construction of ramps and handrails in The Franklin Institute to improve access to the Memorial. 
(3)Cleaning and refurbishing the entrance stairs, marble walls, and floors of the Memorial Hall. 
(4)Cleaning and refurbishing the Franklin statue located in the Memorial Hall. 
(5)Creation of an updated visitor education experience for the Memorial that includes sound, video, and holographic technologies. 
(6)Updated lighting and signage, appropriate inscription of inspirational quotations, and audiovisual additions to enhance the experience of visitors to the Memorial. 
(7)Creation of a 10,000 square foot exhibit adjacent to the Memorial Hall dedicated to Benjamin Franklin. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this section, $10,000,000 for fiscal years 2005 through 2009.  
 
